Lummus, J.
One Wynter had a contract with the defendant for the collection and removal for one year of ashes and refuse in a part of Boston. The plaintiff lent money to one Bradley, who took over the contract and performed it in the name and stead of Wynter, and as security the plaintiff took an assignment from Wynter of all moneys due under the contract. Notice of the assignment was duly given to the defendant.
Later it was found that garbage, not covered by the contract, was being mixed with ashes and refuse set out by householders for collection. The defendant directed Bradley to collect all, and promised him extra compensation for the garbage. An action for the extra work was brought in the name of Wynter against the defendant, and the attorney who brought it collected a judgment for $4,900 from the defendant. No part of this amount reached the present plaintiff, who brought this action to compel the defendant to pay it again. Upon evidence of *440the foregoing facts, the judge directed a verdict for the defendant, subject to the plaintiff’s exception, and reported the case.
The direction was right. The plaintiff is not entitled to payment for work not included in. the contract assigned, and consequently not covered by the assignment.

Judgment for the defendant on the verdict.